Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS (the “Agreement”) is made by and between Cocrystal Pharma, Inc. (the
“Company”) and Jeffrey A. Meckler (the “Executive”).
 
WHEREAS, the Company desires to continue to employ Executive on at at-will
basis, and the Executive wishes to continue to be employed by the Company on
at-will basis, on the terms and conditions set forth herein.
 
WHEREAS, the Company and the Executive are parties to a letter agreement dated
March 15, 2015, as amended (the “Existing Agreement”); and
 
WHEREAS, the parties wish to enter into this Agreement to memorialize the terms
of Executive’s continued employment by the Company.
 
NOW, THEREFORE, in consideration of the foregoing and intending to be bound
hereby, the parties agree as follows:
 
1.           Duration of Agreement.
 
       This Agreement is effective upon the expiration of the Existing
Agreement.  Unless terminated by agreement of the parties, this Agreement will
govern Executive’s continued employment by the Company until that employment
ceases.


2.           Title; Duties.
 
       Executive will be employed as the Company’s Chief Executive Officer,
reporting directly to the Company’s Board of Directors (the “Board”).  Executive
will devote his best efforts and substantially all of his business time and
services to the Company and its affiliates to perform such duties as may be
customarily incident to his position and as may reasonably be assigned to him
from time to time.  Executive will not, in any capacity, engage in other
business activities or perform services for any other individual, firm or
corporation without the prior written consent of the Company; provided, however,
that without such consent, Executive may engage in charitable, non-profit and
public service activities, so long as such activities do not in any respect
interfere or conflict with Executive’s performance of his duties and obligations
to the Company.


3.           Place of Performance.
 
       The principal place of business of the Corporation is Tucker, Georgia and
Executive is expected to make routine visits to this office in addition to other
Cocrystal Pharma, Inc. facilities or meeting places as the case may be in order
to carry out his duties.


4.           Compensation and Indemnification
 
        4.1           Base Salary.  Executive’s annual salary will be $340,000
(the “Base Salary”), paid in accordance with the Company’s payroll practices as
in effect from time to time.  The Base Salary will be reviewed annually by the
Compensation Committee of the Board (the “Committee”).




 
-1-

--------------------------------------------------------------------------------

 
 
       4.2.           Annual Bonuses.
 
          4.2.1.           For each fiscal year ending during his employment,
Executive will be eligible to earn an annual bonus.  The target amount of that
bonus will be 50% percent of Executive’s Base Salary for the applicable fiscal
year.  The actual bonus payable with respect to a particular year will be
determined by the Committee, based on the achievement of corporate and/or
individual performance goals established by the Committee in good faith and
consistently applied to the Executive for the applicable fiscal year (subject to
Section 4.2.2), and communicated to the Executive in advance.  Any bonus payable
under this paragraph will be paid as soon as administratively practicable during
the calendar year immediately following the calendar year in respect of which
the bonus is earned, but in no event later than two and one-half months after
the calendar year in which the bonus is earned.


          4.2.2.           For purposes of determining any bonus payable to
Executive, the measurement of corporate and individual performance will be
performed by the Committee in good faith and consistent with the corporate and
individual performance goals established pursuant to Section 4.2.1.  From time
to time, the Committee may, in its sole discretion, make adjustments to
corporate or individual performance goals, so that required departures from the
Company’s operating budget, changes in accounting principles, acquisitions,
dispositions, mergers, consolidations and other corporate transactions, and
other factors influencing the achievement or calculation of such goals do not
affect the operation of this provision in a manner inconsistent with its
intended purposes.  The criteria for making any such adjustments will be
established by the Committee in good faith and communicated to the Executive in
advance.
 
       4.3           Paid Time Off.
 
          Executive will be entitled to 20 days of paid time off per calendar
year in accordance with the policies of the Company, as in effect from time to
time.
 
       4.4           Employee Benefits.
 
          During Executive’s employment, Executive will be eligible to
participate in all employee benefit plans and programs made available by the
Company from time to time to employees generally, subject to applicable plan
terms and policies.  The Company periodically reviews its benefits, policies,
benefits providers and practices, and may terminate, alter or change them at its
discretion from time to time.
 
       4.5           Reimbursement of Expenses.
 
          Subject to Section 5.4, the Executive will be reimbursed by the
Company for all reasonable business expenses incurred by Executive in accordance
with the Company’s customary expense reimbursement policies as in effect from
time to time.
 
       4.6           Inducement Grant
 
          As an inducement to Executive to accept permanent employment as
President and CEO, subject to the approval of the Committee, Executive shall be
granted options to purchase sixteen million (16,000,000) shares of Company
common stock, vesting with continued employment in the Company in five equal
annual installments (20% per annum) from the date of grant with an exercise
price equal to the closing price of the common shares on the date of the grant
on any exchange on which Company’s shares are then traded.  Such stock options
will be subject to the Company’s Amended and Restated 2015 Equity Incentive Plan
(to the extent consistent with Section 5.1.3 of this Agreement) and any
amendments thereto (the “2015 Equity Incentive Plan”) and the Stock Option
Agreement to be entered into between Executive and the Company (“Stock Option
Agreement”).


 
-2-

--------------------------------------------------------------------------------

 


5.           Termination.
 
       Executive’s employment with the Company may be terminated by the Company
or Executive at any time and for any reason because the employment is “at
will.”  Upon any termination of his employment with the Company, Executive will
be entitled only to such compensation and benefits as described in this
Section 5.  Upon termination of his employment for any reason, unless otherwise
requested by the Company, Executive agrees to resign immediately from all
officer and director positions he then holds with the Company and its
affiliates.
 
       5.1           Termination without Cause or for Good Reason.
 
If Executive’s employment is terminated by the Company without Cause (as defined
below) or by the Executive for Good Reason (as defined below), Executive will be
entitled to:


          5.1.1           payment in a lump sum in cash of (i) any annual bonus
otherwise payable (but for the termination of Executive’s employment) with
respect to a year ended prior to the termination of Executive’s employment, and
(ii) the pro rata portion of the annual bonus that would otherwise have been
earned (but for the termination of Executive’s employment) with respect to the
year in which Executive terminates employment;


          5.1.2           continuation of Executive’s Base Salary for a period
of six (6) months;
 
          5.1.3           vesting of the tranche of stock options awarded to
Executive by the Company pursuant to Section 4.6 that was scheduled to vest in
the year of Executive’s termination of employment, subject to the terms and
conditions of the 2015 Equity Incentive Plan (to the extent consistent with this
Section 5.1.3) and the Stock Option Agreement.
 
            Except as otherwise provided in this Section 5.1, or as required by
law, and except for payment of all (i) accrued and unpaid Base Salary through
the date of the Executive’s termination of employment, (ii) any expense
reimbursements to be paid in accordance with Company policy and (iii) payments
for any accrued but unused paid time off in accordance with the Company’s
policies and applicable law, all compensation and benefits will cease at the
time of such termination of employment, and the Company will have no further
liability or obligation by reason of such termination.  The payments and
benefits described in this Section 5.1 are in lieu of, and not in addition to,
any other severance arrangement maintained by the Company.


       Notwithstanding any provision of this Agreement, the payments and
benefits described in Section 5.1 are conditioned on: (a) the Executive’s
execution and delivery to the Company and the expiration of all applicable
statutory revocation periods, by the 45th day following the effective date of
his cessation of employment, of a general release of claims against the Company
and its affiliates in a form reasonably prescribed by the Company (the
“Release”); and (b) the Executive’s continued compliance with the Restrictive
Covenants (as defined below).  Subject to Section 5.4, below, the benefits
described in Section 5.1 will be paid or provided (or begin to be paid or
provided) as soon as administratively practicable after the Release becomes
irrevocable, provided that if the 45 day period described above begins in one
taxable year and ends in a second taxable year such payments or benefits shall
not commence until the second taxable year.




 
-3-

--------------------------------------------------------------------------------

 


       5.2           Termination due to Death or Disability.
 
          If Executive’s employment with the Company terminates due to death or
Disability, (i) all unvested restricted stock, stock options and other equity
incentives awarded to Executive by the Company, as applicable, shall be vested
in accordance with the terms and conditions of the 2015 Equity Incentive Plan
(and the Stock Option Agreement, as applicable), and (ii) Executive shall be
paid six months’ Base Salary in a cash lump sum within five business days of the
Company’s receipt of certification of death or Disability. Except as otherwise
provided in this Section 5.2, or as required by law, and except for payment of
all (i) accrued and unpaid Base Salary through the date of such termination,
(ii) any expense reimbursements to be paid in accordance with Company policy and
(iii) payments for any accrued but unused paid time off in accordance with the
Company’s policies and applicable law, all compensation and benefits will cease
at the time of such termination, and the Company will have no further liability
or obligation by reason of such termination.  The foregoing will not be
construed to limit Executive’s right to payment or reimbursement for claims
incurred under any insurance contract funding an employee benefit plan, policy
or arrangement of the Company in accordance with the terms of such insurance
contract.


       5.3           Other Terminations.
 
          If Executive’s employment with the Company terminates for any reason
other than as described in Sections 5.1 through 5.2, above (including
termination by the Company for Cause or by Executive without Good Reason ),
then, subject to the requirements of law, the Company’s obligation to Executive
will be limited solely to (a) accrued and unpaid Base Salary through the date of
such termination, (b) any expense reimbursements to be paid in accordance with
Company policy and (c) payments for any accrued but unused paid time off in
accordance with the Company’s policies and applicable law.  All compensation and
benefits will cease at the time of such termination and, except as otherwise
provided by COBRA or this Section 5.3, the Company will have no further
liability or obligation by reason of such termination.  The foregoing will not
be construed to limit Executive’s right to payment or reimbursement for claims
incurred prior to the date of such termination under any insurance contract
funding an employee benefit plan, policy or arrangement of the Company in
accordance with the terms of such insurance contract.
 
       5.4           Compliance with Section 409A.
 
          If the termination giving rise to the payments described in Section
5.1 or 5.3 is not a “Separation from Service” within the meaning of Treas. Reg.
§ 1.409A-1(h)(1) (or any successor provision), then the amounts otherwise
payable pursuant to that Section will instead be deferred without interest and
will not be paid until Executive experiences a Separation from Service.  To the
maximum extent permitted under Section 409A of the Code and its corresponding
regulations, (i) the cash severance benefits payable under this Agreement are
intended to meet the requirements of the short-term deferral exemption under
Section 409A of the Code and the “separation pay exception” under Treas. Reg.
§1.409A-1(b)(9)(iii), and (ii) Executive and the Company agree to apply this
Agreement in a manner consistent with Section 409A of the Code to prevent
Executive from being subject to the payment of any interest or any additional
tax under Code Section 409A.  To the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Section 409A of the Code to payments
due to Executive upon or following his Separation from Service, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following Executive’s Separation from Service
(taking into account the preceding sentence of this paragraph) will be deferred
without interest and paid to Executive in a lump sum immediately following that
six month period.  For purposes of the application of Treas. Reg. §
1.409A-1(b)(4)(or any successor provision), each payment in a series of payments
will be deemed a separate payment.


 
-4-

--------------------------------------------------------------------------------

 
 
          Any reimbursements or in-kind payments provided to Executive under
this Agreement that are subject to Code section 409A shall be made or provided
in accordance with the requirements of Code Section 409A.


       5.5           Definitions.
 
          For purposes of this Agreement:


          5.5.1           “Cause” means (a) commission or conviction of any
felony or any crime involving dishonesty; (b) commission of any fraud against
the Company; (c) intentional and material damage to any material property of the
Company; (d) Executive’s material breach of any agreement with or duty owed to
the Company or any of its affiliates (including, without limitation, Executive’s
material breach of any of the Restrictive Covenants, as defined below).


          5.5.2           “Disability” means a condition entitling the Executive
to benefits under the Company’s long term disability plan, policy or
arrangement; provided, that if no such plan, policy or arrangement is then
maintained by the Company and applicable to the Executive, “Disability” will
mean the Executive’s inability to perform his duties under this Agreement due to
a mental or physical condition that can be expected to result in death or that
can be expected to last (or has already lasted) for a continuous period of not
less than 90 days, or for 120 days in any 180 consecutive day period; and
provided further, that it is intended that the definition of “Disability” shall
have the same meaning as set forth in Code Section 409A and related
regulations.    Termination as a result of a Disability will not be construed as
a termination by the Company “without Cause.”


          5.5.3           “Good Reason” means (i) any reduction in Executive’s
Base Salary, incentive compensation (including bonuses and stock options) or
other benefits (except as part of an across-the-board compensation reduction
applicable to all executives of the Company) or the failure to pay Executive any
compensation or benefits in full when due pursuant to this Agreement, including
the Stock Option Agreement; (ii) any breach by the Company of this Agreement
that is not cured within thirty (30) days following the Company’s receipt of
written notice of such breach from Executive; or (iii) a material diminution in
Executive’s duties or the assignment to Executive of duties which are materially
inconsistent with his duties as Chief Executive Officer.


6.                      Restrictive Covenants.
 
          To induce the Company to enter into this Agreement and in recognition
of the compensation to be paid to the Executive pursuant to Sections 4 and 5 of
this Agreement, the Executive agrees to be bound by the provisions of this
Section 6 (the “Restrictive Covenants”). These Restrictive Covenants will apply
without regard to whether any termination or cessation of the Executive’s
employment is initiated by the Company or the Executive, and without regard to
the reason for that termination or cessation.


       6.1                   Covenant Not To Compete.
 
          The Executive covenants that, during his employment by the Company and
for a period of  six (6) months following immediately thereafter (the
“Restricted Period”), the Executive will not (except in his capacity as an
employee or director of the Company) do any of the following, directly or
indirectly:


 
-5-

--------------------------------------------------------------------------------

 
 
          6.1.1 engage or participate in or with any person, firm, corporation,
partnership, association or other entity engaged in developing, manufacturing,
marketing, distributing or selling, directly or indirectly, anti-viral
pharmaceutical products in the Hepatitis, Norovirus or Influenza categories or
any other product for indications that directly competes with a product
developed, manufactured, marketed, distributed or sold by the
Company. (“competing Business”) A division, subsidiary or similar business unit
of an entity that does not engage in the business activities described in this
definition will not be considered a Competing Business even if another separate
division, subsidiary or similar business unit does engage in such activities;
 
          6.1.2           acquire an interest in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee,  agent or consultant) any
person, firm, corporation, association or other entity engaged in a Competing
Business.  Notwithstanding the foregoing, the Executive may hold up to 1% of the
outstanding securities of any class of any publicly-traded securities of any
company;


          6.1.3           influence or attempt to influence any employee,
consultant, supplier, licensor, licensee, contractor, agent, strategic partner,
distributor, customer or other person to terminate or modify any written or oral
agreement, arrangement or course of dealing with the Company or any of its
affiliates; or
 
          6.1.4           solicit for employment or retention as an independent
contractor (or arrange to have any other person or entity solicit for employment
or retention) any person employed or retained by the Company or any of its
affiliates.


       6.2           Confidentiality.
 
             The Executive recognizes and acknowledges that the Proprietary
Information (as defined in below) is a valuable, special and unique asset of the
business of the Company and its affiliates.  As a result, both during the Term
and thereafter, the Executive will not, without the prior written consent of the
Company, for any reason divulge to any third-party or use for his own benefit,
or for any purpose other than the exclusive benefit of the Company and its
affiliates, any Proprietary Information.  Notwithstanding the foregoing, if the
Executive is compelled to disclose Proprietary Information by court order or
other legal or regulatory process, to the extent permitted by applicable law, he
shall promptly so notify the Company so that it may seek a protective order or
other assurance that confidential treatment of such Proprietary Information
shall be afforded, and the Executive shall reasonably cooperate with the Company
and its affiliates in connection therewith.  If the Executive is so obligated by
court order or other legal process to disclose Proprietary Information it will
disclose only the minimum amount of such Proprietary Information as is necessary
for the Executive to comply with such court order or other legal process.


       6.3           Property of the Company.
 
          6.3.1           Proprietary Information.
 
             “Proprietary Information” means any and all proprietary information
developed or acquired by the Company or any of its subsidiaries or affiliates
that has not been specifically authorized to be disclosed.  Such Proprietary
Information shall include, but shall not be limited to, the  following items and
information relating to the following items: (a) all intellectual property and
proprietary rights of the Company (including, without limitation, the
Intellectual Property), (b) computer codes and instructions, processing systems
and techniques, inputs and outputs (regardless of the media on which stored or
located) and hardware and software configurations, designs, architecture and
interfaces, (c) business research, studies, procedures and costs, (d) financial
data, (e) distribution methods, (f) marketing data, methods, plans and efforts,
(g)


 
-6-

--------------------------------------------------------------------------------

 




the identities of actual and prospective suppliers, (h) the terms of contracts
and agreements with, the needs and requirements of, and the Company’s or its
affiliates’ course of dealing with, actual or prospective suppliers, (i)
personnel information, (j) customer and vendor credit information, and
(k) information received from third parties subject to obligations of
non-disclosure or non-use.  Failure by the Company or its affiliates to mark any
of the Proprietary Information as confidential or proprietary shall not affect
its status as Proprietary Information.  All right, title and interest in and to
Proprietary Information will be and remain the sole and exclusive property of
the Company and its affiliates.  The Executive will not remove from the
Company’s or its affiliates’ offices or premises any documents, records,
notebooks, files, correspondence, reports, memoranda or similar materials of or
containing Proprietary Information, or other materials or property of any kind
belonging to the Company or its affiliates unless necessary or appropriate in
the performance of his duties to the Company and its affiliates.  If the
Executive removes such materials or property in the performance of his duties,
he will return such materials or property promptly after the removal has served
its purpose.  The Executive will not make, retain, remove and/or distribute any
copies of any such materials or property, or divulge to any third person the
nature of and/or contents of such materials or property, except to the extent
necessary to satisfy contractual obligations of the Company or its affiliates or
to perform his duties on behalf of the Company and its affiliates.  Upon
termination of the Executive’s employment with the Company, he will leave with
the Company and its affiliates or promptly return to the Company and its
affiliates all originals and copies of such materials or property then in his
possession.
 
          6.3.2           Intellectual Property
 
             The Executive agrees that all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents and patent applications claiming such inventions, (b) all
trademarks, service marks, trade dress, logos, trade names, fictitious names,
brand names, brand marks and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications), (f) all
computer software (including data, source and object codes and related
documentation), (g) all other proprietary rights, (h) all copies and tangible
embodiments thereof (in whatever form or medium), or (i) similar intangible
personal property which have been or are developed or created in whole or in
part by the Executive (1) at any time and at any place while the Executive is
employed by Company and which, in the case of any or all of the foregoing, are
related to and used in connection with the business of the Company or its
affiliates, or (2) as a result of tasks assigned to the Executive by the Company
or its affiliates are defined as  “Intellectual Property.”  Executive further
agrees that all Intellectual Property will be considered “works made for hire”
as that term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101)
and that all right, title and interest in such Intellectual Property will be the
sole and exclusive property of the Company and its affiliates.  To the extent
that any of the Intellectual Property may not by law be considered a work made
for hire, or to the extent that, notwithstanding the foregoing, the Executive
retains any interest in the Intellectual Property, the Executive hereby
irrevocably assigns and transfers to the Company and its affiliates any and all
right, title, or interest that the Executive may now or in the future have in
the Intellectual Property under patent, copyright, trade secret, trademark or
other law, in perpetuity or for the longest period otherwise permitted by law,
without the necessity of further consideration.  The Company and its affiliates
will be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, trademarks and other similar registrations with respect to such
Intellectual Property.  The Executive further agrees to execute any and all
documents and provide any further cooperation or assistance reasonably required
by the Company, at the Company’s expense, to perfect, maintain or otherwise
protect its rights in the Intellectual Property.  If the Company or its
affiliates, as applicable,


 
-7-

--------------------------------------------------------------------------------

 




are unable after reasonable efforts to secure the Executive’s signature,
cooperation or assistance in accordance with the preceding sentence, whether
because of the Executive’s incapacity or any other reason whatsoever, the
Executive hereby designates and appoints the Company, the appropriate affiliate,
or their respective designee as the Executive’s agent and attorney-in-fact, to
act on his behalf, to execute and file documents and to do all other lawfully
permitted acts necessary or desirable to perfect, maintain or otherwise protect
the Company’s or its affiliates’ rights in the Intellectual Property.  The
Executive acknowledges and agrees that such appointment is coupled with an
interest and is therefore irrevocable.


       6.4           Acknowledgements.
 
          The Executive acknowledges that the Restrictive Covenants contained in
the Agreement are reasonable and necessary to protect the legitimate interests
of the Company and its affiliates, that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position the Executive holds within the Company, and that the Company would not
enter into this Agreement or otherwise employ or continue to employ the
Executive unless the Executive agrees to be bound by the Restrictive Covenants
set forth in this Section 6.


       6.5           Remedies and Enforcement Upon Breach.


          6.5.1           Specific Enforcement.
 
             The Executive acknowledges that any breach by him, willfully or
otherwise, of the Restrictive Covenants will cause continuing and irreparable
injury to the Company or its affiliates for which monetary damages would not be
an adequate remedy.  The Executive shall not, in any action or proceeding to
enforce any of the provisions of this Agreement, assert the claim or defense
that such an adequate remedy at law exists.  In the event of any such breach or
threatened breach by the Executive of any of the Restrictive Covenants, the
Company or its affiliates, as applicable, shall be entitled to injunctive or
other similar equitable relief in any court, without any requirement that a bond
or other security be posted, and this Agreement shall not in any way limit
remedies of law or in equity otherwise available to the Company and its
affiliates.
 
          6.5.2           Judicial Modification.
 
             If any court determines that any of the Restrictive Covenants, or
any part thereof, is unenforceable because of the duration or geographical scope
of such provision, such court shall have the power to modify such provision and,
in its modified form, such provision shall then be enforceable.
 
          6.5.3           Enforceability.
 
             If any court holds the Restrictive Covenants unenforceable by
reason of their breadth or scope or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the right of
the Company and its affiliates to the relief provided above in the courts of any
other jurisdiction within the geographic scope of such Restrictive Covenants.
 
          6.5.4           Disclosure of Restrictive Covenants.
 
             The Executive agrees to disclose the existence and terms of the
Restrictive Covenants to any employer that the Executive may work for during the
Restricted Period.
 
          6.5.5           Extension of Restricted Period.
 
             If the Executive breaches Section 6.1 in any respect, the
restrictions contained in that section will be extended for a period equal to
the period that the Executive was in breach.
 


 
-8-

--------------------------------------------------------------------------------

 


7. Miscellaneous.


       7.1           Other Agreements.
 
          Executive represents and warrants to the Company that there are no
restrictions, agreements or understandings whatsoever to which he is a party
that would prevent or make unlawful his execution of this Agreement, that would
be inconsistent or in conflict with this Agreement or Executive’s obligations
hereunder, or that would otherwise prevent, limit or impair the performance by
Executive of his duties under this Agreement.


       7.2           Successors and Assigns.
 
          The Company may assign this Agreement to any successor to its assets
and business by means of liquidation, dissolution, sale of assets or
otherwise.  The duties of Executive hereunder are personal to Executive and may
not be assigned by him.


       7.3           Governing Law and Enforcement.
 
          This Agreement will be governed by and construed in accordance with
the laws of the state of Georgia without regard to the principles of conflicts
of laws.  Any legal proceeding arising out of or relating to this Agreement will
be instituted in a state or federal court in the state of Georgia, and Executive
and the Company hereby consent to the personal and exclusive jurisdiction of
such court(s) and hereby waive any objection(s) that they may have to personal
jurisdiction, the laying of venue of any such proceeding and any claim or
defense of inconvenient forum.


       7.4           Waivers.
 
          The waiver by either party of any right hereunder or of any breach by
the other party will not be deemed a waiver of any other right hereunder or of
any other breach by the other party.  No waiver will be deemed to have occurred
unless set forth in a writing.  No waiver will constitute a continuing waiver
unless specifically stated, and any waiver will operate only as to the specific
term or condition waived.


       7.5           Severability.
 
          Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. 
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.


       7.6           Survival.
 
          This Agreement will survive the cessation of Executive’s employment to
the extent necessary to fulfill the purposes and intent the Agreement including
without limitation the Restrictive Covenants.


       7.7           Notices.
 
           Any notice or communication required or permitted under this
Agreement will be made in writing and (a) sent by overnight courier,  or (b)
mailed by overnight U.S. express mail, return receipt requested.  Any notice or
communication to the Executive shall be sent to the address maintained in his
most recent personnel file.  Any notice to the Company shall be made in writing
and (a) sent by overnight courier, or (b) mailed by overnight U.S. express mail,
return receipt requested to:
 
       Cocrystal Pharma, Inc.
       Attn.: General Counsel
       1860 Montreal Road
       Tucker, Georgia 30084


 
-9-

--------------------------------------------------------------------------------

 
 
       7.8           Entire Agreement.
 
          This agreement constitutes the entire agreement and understanding of
the parties and may not be modified by any other representation, oral statement
or discussion regarding any of the subject matter contained herein.  This
agreement may only be modified by an express written document signed by both
parties.
 
       7.9           Withholding.
 
          All payments made hereunder shall be subject to the withholding for
any applicable taxes of any state or federal government.


 
 
In WITNESS WHEREOF the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed on the date set forth below:


Cocrystal Pharma, Inc.


By: /s/ Raymond F. Schinazi
       Raymond F. Schinazi


Title: Chairman of the Board


Date: September 21, 2015


/s/ Jeffrey A. Meckler
Jeffrey A. Meckler


Date: September 21, 2015
 
 
-10-

